Third District Court of Appeal
                                 State of Florida

                             Opinion filed July 29, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-2639
                            Lower Tribunal No. 11-755
                               ________________


                       Jason Giller and Jamie Giller,
                                     Appellants,

                                         vs.

                     Brian Giller and Anita Grossman,
                                     Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Bernard S.
Shapiro, Judge.

      Jason B. Giller, for appellants.

      Law Offices of Andrew B. Peretz, P.A., and Andrew B. Peretz and Jacob M.
Resnick, for appellee Brian Giller; and William C. Hearon, for appellee Anita
Grossman.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

      ROTHENBERG, J.
      Jason and Jamie Giller appeal the trial court’s order allowing Anita

Grossman, as trustee, to make a distribution of trust assets to their father, Brian

Giller, and finding that Grossman did not need the court’s approval to make the

distribution she had already decided to make. The order from which Jason and

Jamie Giller appeal appears on its face to be permissive rather than mandatory in

nature, and we are unable to determine that the trial court erred in allowing the

distribution of assets without the benefit of a transcript from the relevant hearing

on the issue, Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152

(Fla. 1979).1 We accordingly affirm the order on appeal.

      Affirmed.




1 Because the court reporter was unavailable for the hearing, the appellants should
have prepared a statement of the evidence or proceedings for this Court to review
in lieu of an official transcript. Fla. R. App. P. 9.200(b)(4).

                                         2